FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                          FOR THE TENTH CIRCUIT             January 11, 2013

                                                          Elisabeth A. Shumaker
                                                              Clerk of Court
JUSTIN RUEB, a/k/a Justin J. Rueb,
a/k/a Justin Joseph Rueb,

            Plaintiffs-Appellant,
                                                   No. 11-1506
v.                                        (D.C. No. 1:10-CV-02725-LTB)
                                                     (D. Colo.)
ARISTEDES ZAVARAS; ROBERT
ALLEN; EUGENE ATHERTON;
DENNIS BURBANK; BRIAN
BURNETT; ANTHONY DECESARO;
JOHN DOE #1; JOHN DOE #2; JOHN
DOE #3; JOHN DOE #4; JOHN DOE #5;
SUSAN JONES; ANGEL MEDINA;
KEVIN MILYARD; DONICE NEAL;
JOE ORTIZ; LARRY REID; JOHN
SUTHERS,

           Defendants-Appellees.
_________________________________

JUSTIN RUEB, a/k/a Justin J. Rueb,
a/k/a Justin Joseph Rueb,

            Plaintiff-Appellant,

and

JACOB OAKLEY,

            Plaintiff,
                                                   No. 11-1507
v.                                        (D.C. No. 1:10-CV-02726-LTB)
                                                     (D. Colo.)
ARISTEDES ZAVARAS; EUGENE
ATHERTON; DR. CRANDELL; JOHN
DOE; JANE DOE; SUSAN JONES;
KEVIN MILYARD; LARRY REID;
PEGGY STEELE; JOHN STONER,

           Defendants-Appellees.
_________________________________

JUSTIN RUEB, a/k/a Justin J. Rueb,
a/k/a Justin Joseph Rueb,

             Plaintiff-Appellant,

and

RAYMOND CAIN; JACOB OAKLEY;
VERNON TEMPLEMAN,

             Plaintiffs,
                                                          No. 11-1508
v.                                               (D.C. No. 1:10-CV-02727-LTB)
                                                            (D. Colo.)
ARISTEDES ZAVARAS; EUGENE
ATHERTON; DENNIS BURBANK;
BRIAN BURNETT; ANTHONY
DECESARO; JOHN DOE #1; JOHN
DOE #2; JOHN DOE #3; SUSAN
JONES; DONICE NEAL; JOE ORTIZ;
LARRY REID; WILLIAM RICHTER;
DAN SCHLESSINGER; JOHN
SUTHERS,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*
*
      After examining the briefs and appellate record, this panel determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                                                           (continued)
                                         -2-
Before GORSUCH, ANDERSON, and EBEL, Circuit Judges.


      Justin Joseph Rueb is a Colorado inmate and frequent filer in this court. He

and other inmates initiated these actions pro se, but the district court denied

permissive joinder, dismissed the other inmates, and ordered Rueb to file amended

complaints advancing claims particular to him alone. Rueb refused, and as a result,

the court dismissed the suits with prejudice as a sanction for his non-compliance.

Rueb now appeals, and exercising jurisdiction under 28 U.S.C. § 1291, we affirm.1

                                            I

      In No. 11-1506, Rueb appeals the dismissal of an action that he and twenty-

two other inmates filed to challenge the lack of outdoor exercise provided to inmates

classified for administrative segregation (“ad-seg”) in the Colorado Department of

Corrections. In No. 11-1507, Rueb appeals the dismissal of an action that he and

another inmate filed to contest the confinement of mentally ill prisoners in ad-seg.

And in No. 11-1508, Rueb appeals the dismissal of an action that he and fourteen

other inmates filed to contest what they claim are disproportionately long punitive

sentences imposed on ad-seg inmates at the Colorado State Penitentiary. All three




1
      We consolidate these separately briefed appeals for purposes of our decision.


                                          -3-
actions were initiated on November 8, 2010 and took virtually identical procedural

courses.

      In each case, the district court denied permissive joinder and dropped the other

plaintiffs pursuant to Federal Rule of Civil Procedure 21. Rueb moved the court to

reconsider, but his requests were denied because Rueb is not a lawyer and may not

represent other inmates. Rueb appealed to this court, and we dismissed his appeals

for lack of jurisdiction, since no final judgment had entered. See Rueb v. Zavaras,

Nos. 11-1110, 11-1111, & 11-1114 (10th Cir. May 16, 2011).

      At that point, a magistrate judge ordered Rueb to file amended complaints

asserting his own claims, not those of other inmates. The magistrate judge explained

that the complaints as drafted failed to comply with Fed. R. Civ. P. 8 because they

did not contain short and plain statements of Rueb’s claims showing his entitlement

to relief, nor did they notify defendants what claims were being asserted against

whom. After instructing Rueb how he might comply with Rule 8, the magistrate

judge gave him thirty days to amend and warned that failure to do so would result in

dismissal without further notice. Rueb refused to comply with these orders and

instead moved to alter or amend the judgments. The district court construed the

motions to alter or amend as objections filed pursuant to 28 U.S.C. § 636(b)(1)(A).

The court then overruled the objections and granted Rueb another twenty days to file

his amended complaints. Again, the court warned Rueb that failure to timely amend

would result in dismissal without further notice.


                                         -4-
      Still Rueb refused to amend his complaints. This time, he filed untimely

responses to the court’s orders, complaining that in another lawsuit, he had been

similarly ordered to rewrite a complaint four times only to have half his claims

dismissed for failure to state a claim. Rueb protested that there was no need to

amend these complaints because the claims in each suit were common to the

respective inmates, including him. Rueb also indicated that he did not have adequate

resources to rewrite the complaints and therefore the court should either allow the

claims to proceed or appoint counsel. The court denied the requests for counsel and

ordered Rueb to show cause within twenty days why the actions should not be

dismissed with prejudice for his failure to comply with the orders to amend his

complaints. The court cautioned Rueb that failure to show cause within the specified

time would subject him to sanctions, including dismissal of his actions. Rueb

responded with a reiteration of his arguments why he could not and should not file

amended complaints. In particular, Rueb asserted he did not know how to comply

with Rule 8 and if he removed any factual content, his claims would be factually

inadequate and subject to dismissal. He also argued that the claims of the other

dismissed inmates were personal to him and thus there was no need to amend.

      Based on Rueb’s responses to the show-cause orders and his foregoing

conduct, the district court dismissed the actions with prejudice as a sanction for

Rueb’s willful disobedience and dilatory conduct. Noting his pro se status, the court

acknowledged that Rueb’s pleadings were entitled to a liberal construction. But the


                                          -5-
court refused to excuse Rueb’s non-compliance with the rules of procedure.

Accordingly, the court evaluated Rueb’s conduct under Ehrenhaus v. Reynolds,

965 F.2d 916 (10th Cir. 1992), and concluded that dismissal with prejudice was

warranted.2 Specifically, the court determined that Rueb’s conduct adversely

affected defendants by keeping the lawsuit in limbo and impeding the court’s ability

to evaluate the case; he interfered with the judicial process by flouting the court’s

authority, requiring constant monitoring by the court, and disproportionately

increasing the court’s workload; he was willfully culpable as evidenced by the

numerous shunned opportunities to cure his deficient pleadings; he was warned

multiple times that his failure to comply with the court’s orders would result in

dismissal; and his refusal to comply with the court’s orders demonstrated that lesser

sanctions would be ineffective. Rueb now appeals the district court’s dismissal

orders.

                                           II

      Federal Rule of Civil Procedure 41(b) allows the district court to dismiss an

action with prejudice if the plaintiff fails to comply with the rules of procedure or a

court order. A dismissal with prejudice “represents an extreme sanction appropriate


2
       Ehrenhaus set forth the following factors courts should consider when
sanctioning dismissal with prejudice: “(1) the degree of actual prejudice to the
defendant; (2) the amount of interference with the judicial process; (3) the culpability
of the litigant; (4) whether the court warned the party in advance that dismissal of the
action would be a likely sanction for non-compliance; and (5) the efficacy of lesser
sanctions.” 965 F.2d at 921 (internal quotation marks and citations omitted).


                                          -6-
only in cases of willful misconduct.” Ehrenhaus, 965 F.2d at 920. We review the

district court’s dismissal under Fed. R. Civ. P. 41(b) for an abuse of discretion.

Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007).

Additionally, because Rueb is proceeding pro se, we construe his materials liberally.

See Smith v. Veterans Admin., 636 F.3d 1306, 1310 (10th Cir. 2011).

      We find no abuse of discretion here. The district court properly considered the

propriety of sanctions in light of the Ehrenhaus factors and determined that dismissal

with prejudice was warranted. Given the procedural history of these cases, we cannot

disagree with the court’s decision. Rueb insists the court abused its discretion in

denying joinder and dropping the other plaintiffs, but we decline to consider this

argument. See AdvantEdge Bus. Grp., L.L.C. v. Thomas E. Mestmaker & Assocs.,

Inc., 552 F.3d 1233, 1237 (10th Cir. 2009) (declining to review interlocutory order

where plaintiff’s failure to proceed with the judicial process resulted in dismissal for

failure to prosecute); John’s Insulation, Inc. v. Addison & Assocs., 156 F.3d 101,

106-07 (1st Cir. 1998) (observing that a proper sanction of dismissal for failure to

prosecute moots preceding interlocutory orders). Accordingly, we affirm the district

court’s judgment for substantially the same reasons stated in the court’s orders dated

October 6, 2011. Rueb’s motion to proceed on appeal in forma pauperis is denied.

See Rolland v. Primesource Staffing, L.L.C., 497 F.3d 1077, 1079 (10th Cir. 2007).

Rueb is directed to remit the entire outstanding balance of the filing fees for these




                                          -7-
appeals immediately.

                             Entered for the Court

                             David M. Ebel
                             Circuit Judge




                       -8-